Citation Nr: 1826031	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip strain, to include as due to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision (issued in March 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2016, the Board remanded this appeal for additional evidentiary development; however, for reasons explained below, the directives of the November 2016 remand have not been substantially complied with, thereby necessitating another remand.  

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the November 2016 remand, the Board directed the AOJ to obtain a VA opinion regarding whether any currently diagnosed right hip condition is likely related to service or, in the alternative, caused or aggravated by his service-connected right knee disability.  

In February 2017, a VA clinician examined the Veteran and rendered a diagnosis of right hip strain, which she noted was manifested by painful, limited motion.  The examiner provided an opinion regarding direct service connection; however, she did not provide an opinion as to whether the right hip disability was caused by the service-connected right knee disability, as requested.  Additionally, the opinion she provided regarding aggravation is inadequate and confusing.  

In this regard, the February 2017 VA examiner stated there was no significant pathology that could be aggravated by the service-connected disability, noting that there was no current right hip diagnosis more severe than right hip pain and hip strain.  However, right hip strain is a disability for which service connection may be granted, and the Board's previous remanded noted the Veteran's private treatment records contain a diagnosis of an "unspecified disorder of joint of pelvic region and thigh."  Accordingly, the examiner must provide an opinion as to whether the Veteran's right hip disability, regardless of its severity, was caused or is aggravated by his service-connected right knee disability.  

Therefore, a remand is needed to obtain an adequate medical opinion.  

Finally, while the appeal is in remand status, the AOJ should obtain all outstanding VA treatment records dated since October 2015.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated since October 2015.  

2. Return the claims file to the February 2017 VA examiner for an addendum opinion.  If the February 2017 VA examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional rendering the opinion. 

After reviewing the complete record, the examiner should provide an opinion regarding the following:

a. Is it at least as likely as not (a probability of 50 percent or more) that the Veteran's right hip strain (or other right hip diagnosis reflected in the record) was caused by his service-connected right knee Osgood Schlatter's disease, to include any functional impairment caused thereby, such as an altered gait?

b. Is it at least as likely as not (a probability of 50 percent or more) that the Veteran's right hip strain (or other right hip diagnosis reflected in the record) was/has been aggravated by his service-connected right knee Osgood Schlatter's disease, to include any functional impairment caused thereby, such as an altered gait?

In answering each of the foregoing, the examiner must consider and address any relevant treatise information.  See October 2016 Appellant's Brief.  

A rationale must be provided for each opinion offered.  

3. Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

